Per Curiam.
Amanda L. Douvres was admitted to practice by this Court in 1996 and lists a business address in Norwood, New Jersey with the Office of Court Administration. Douvres has applied to this Court, by affidavit sworn to July 6, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that she is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the two most recent biennial periods beginning in 2014 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC’s opposition, however, Douvres has submitted a supplemental affidavit, sworn to March 5, 2017, in which she attests that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Douvres has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Douvres is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457 [2017] [decided herewith]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept her resignation.
Peters, P.J., Garry, Devine, Clark and Aarons, JJ., concur.
Ordered that Amanda L. Douvres’s application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Amanda L. Douvres’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Amanda L. Douvres shall, *1454within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.